



 

Exhibit 10.1


CREE, INC.


CHANGE IN CONTROL AGREEMENT
(for Chief Executive Officer)


This Chief Executive Officer Change in Control Agreement (the “Agreement”) is
entered into this 22nd day of September, 2017, between Cree, Inc. (the
“Company”) and Gregg Lowe (“Executive”).
The Company and Executive wish to enter into this Agreement in connection with
Executive’s employment as the Company’s President and Chief Executive Officer.
In consideration of the foregoing and the mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto agree as follows:


1.Duties and Scope of Employment.


(a)Positions and Duties. Executive will be employed as President and Chief
Executive Officer (“CEO”) of the Company, reporting to the Company’s Board of
Directors (the “Board”). Executive will render such business and professional
services in the performance of Executive’s duties, consistent with Executive’s
positions within the Company, as will reasonably and lawfully be assigned to him
by the Board. The period Executive is employed by the Company as President and
CEO (a Section 16 Officer) is referred to herein as the “Employment Term”. The
term “Section 16 Officer” means a Company employee who is designated by the
Company, at its discretion and consistent with applicable law, as being subject
to the reporting requirements of Section 16 of the Securities Exchange Act of
1934, as amended. Executive’s principal place of work shall be the Company’s
headquarters in Durham, North Carolina. Executive will commence work on
September 27, 2017 (“Employment Start Date”). Executive’s employment hereunder
is subject to his successful completion of the Company’s customary drug screen
and background check.


(b)Board Membership. Executive will be appointed as a director on the Company’s
Board of Directors effective on the Employment Start Date, and will be nominated
for re-election at the 2017 annual meeting of shareholders. At each annual
meeting of the Company’s stockholders thereafter during the Employment Term, the
Company will nominate Executive to serve as a member of the Board. Executive’s
service as a member of the Board will be subject to any required stockholder
approval. While a member of the Board, Executive will be permitted to attend all
meetings of the Board and executive sessions thereof, on substantially the same
basis as other members of the Board, except for meetings of independent
directors and except as prohibited by applicable law, listing standards or the
company's corporate governance guidelines. Notwithstanding the preceding
sentence, Executive will not have the right to attend any portion of a meeting
or executive session where the item of discussion relates to Executive’s
employment, including (but not limited to) his compensation, performance and/or
service on the Board.




--------------------------------------------------------------------------------







(c)Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, but with the exception of the board of directors of Silicon
Laboratories, Inc. on which Executive currently serves, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board;
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational, or charitable organization,
provided such services do not interfere with Executive’s obligations to Company.


(d)At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement or in the Company’s Severance Plan for Section 16
Officers (the “Section 16 Severance Plan”), Executive may be entitled to
severance benefits depending upon the circumstances of termination of
Executive’s employment. Executive agrees to resign from all positions held with
the Company and its affiliates immediately following the termination of
Executive’s employment as a Section 16 Officer if the Company's Board of
Directors so requests.


2.Term of Agreement. This Agreement shall commence on the Employment Start Date
and shall continue for the duration of the Employment Term.


3.Compensation.


(a)Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary in an amount determined by the Compensation Committee of the Board
(the “Committee”) as compensation for Executive’s services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”). Executive’s
initial Base Salary shall be at the rate of Eight Hundred Twenty Five Thousand
and 00/100 ($825,000)(less applicable withholdings) per year. The Base Salary
will be paid periodically in accordance with the Company’s normal payroll
schedule and practices and be subject to the usual, required withholdings.
Executive’s salary will be subject to review by the Committee not less than
annually, and adjustments will be made in the discretion of the Committee.


(b)Incentive Compensation. Executive will be eligible to receive incentive
compensation under the 2013 Long-Term Incentive Compensation Plan (the “2013
Plan”) payable for the achievement of performance goals established by the
Committee from time to time after consultation with Executive. Executive’s
initial target award will be equal in value to at least 140% of Base Salary
annually, and may be modified by the Committee. The actual earned incentive, if
any, payable to Executive for any fiscal period of the Company will depend upon
the extent to which the applicable performance goal(s) are achieved. For each
fiscal year (or fiscal period) of the Company, the Committee will establish
applicable corporate performance goal(s) after consultation with Executive.
Executive’s incentive compensation will be subject to the terms and conditions
of the Company’s incentive plan or arrangement designated by the Committee for
this purpose, including but not limited to continued employment requirements and
payment date terms that are designed to cause the incentive compensation to be
exempt from or in compliance with


2

--------------------------------------------------------------------------------





Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the guidance thereunder (collectively “Section 409A”). Achievement of the annual
goals for fiscal 2018 plan will be guaranteed to be at least target for the
remainder of fiscal 2018 (FY18), pro-rated based on the number of days employed
during the fiscal year, so long as Executive presents strategic and
organizational plans to the Board prior to the end of fiscal 2018.


(c)Long-Term Incentive. Beginning with fiscal year 2019, Executive will be
eligible to receive long-term incentives subject to terms and conditions
established by the Committee, the underlying 2013 Plan or any successor plan
thereto, and the Committee’s terms and conditions for the applicable type of
award, including vesting criteria such as continued service or performance
objectives. For fiscal year 2018 (FY18), within two (2) business days of the
Employment Start Date, the Company will grant to Executive an equity award under
the 2013 Plan with a value of $5,000,000, with 50% in performance stock units
(“PSUs”) and 50% in restricted stock units (“RSUs”). The number of shares
underlying the total award will be equal to the value ($5,000,000) divided by
the 30 trading day average share price (the “ASP”) leading up to the date on
which Executive’s appointment is publicly announced (the “Announcement Date”).
The PSUs will vest on the 3-year anniversary of the grant, and the RSUs will
vest in four equal, annual installments on the anniversary of the grant. The
number of shares earned under the PSU award will not be determined until the end
of the 3-year period. The RSUs and the PSUs will become fully vested in the case
of death or LTD Disability, however, the PSUs will not be paid out until after
the end of the 3-year period. The actual number of performance shares earned at
the end of the 3 years (the “Payout”) will be the number of PSUs awarded times
the “Payout Factor” that is described below. The performance thresholds for the
PSUs will be based on the Company's Relative Total Shareholder Return (“RTSR”)
compared to a peer group of companies listed on the “NASDAQ Composite Index
filtered by the Semiconductor, Semiconductor Equipment, and Electronics
Equipment, Instruments and Components Sectors” (the “Peer Group”) over the
period beginning on the last trading day immediately before the Announcement
Date and ending immediately prior to the Vesting Date (the “Measurement
Period”). The starting value for the calculation of the Payout Factor will be
the ASP described above and the ending value for the calculation will be the
average Company share price for the 30 trading days prior to the end of the
Measurement Period. The RTSR of the Company will then be compared to the Peer
Group over the three year period and separated into quartiles for determining
the Payout Factor as follows: (aa) if the Company ends in the Top (first)
performing quartile, the Payout Factor is 1.5, (bb) if the Company ends in the
Second quartile, the Payout Factor is 1.0, (cc) if the Company ends in the Third
quartile, the Payout Factor is 0.5, and (dd) if the Company ends in the Worst
(fourth) performing quartile, the Payout Factor is 0. For purposes of Section
7(a)(v), a Payout Factor of 1.0 shall be considered target for the PSUs.


(d)Sign-On Equity Award. Subject to the terms of the Company’s equity plans,
including the underlying 2013 Plan, and the Committee’s terms and conditions for
the applicable type of award as set forth in the award agreement, including
vesting criteria such as continued service, but consistent with the balance of
this Section 3(d), within two (2) business days of the Employment Start Date,
the Company will grant to Executive an equity award with a value of $5,000,000,
with 50% in performance stock units (“PSUs”) and 50% in restricted stock units
(“RSUs”). The number of shares underlying the total award will be based on the
ASP determined in accordance with the terms of Section 3(c) above. The PSUs will
vest on the 3-year anniversary of the grant, and the RSUs will vest in four
equal, annual installments on the


3

--------------------------------------------------------------------------------





anniversary of the grant. The number of shares earned under the PSU award will
not be determined until the end of the 3-year period, and the amount to be paid
will be calculated as described above in Section 3(c). The RSUs and the PSUs
granted under this Section 3(d) in connection with Executive’s Employment Start
Date will become fully vested in the case of death or LTD Disability, however,
the PSUs will not be paid out until after the end of the 3-year period. For
purposes of Section 7(a)(v), a Payout Factor of 1.0 shall be considered target
for the PSUs.


(e)Relocation Expenses.


(i)The Company shall pay, or reimburse Executive for, reasonable relocation
expenses incurred by the Executive relating to his relocation to Durham, North
Carolina as follows:


1.    The Company will provide Executive with four installment payments in the
amount of $50,000 each, to be paid in a lump sum on the first payroll date of
each of the first four fiscal quarters of Executive’s employment, with each
payment to be grossed up for income and withholding taxes based on the marginal
tax rate applicable to compensation disbursed at the time of payment. These
payments are intended to contribute to all transitional relocation expenses
including but not limited to current housing lease coverage, housing rental in
the Research Triangle Park area, storage expenses and personal travel expenses.


2.    The Company will pay for or reimburse Executive for the reasonable costs
of necessary house-hunting trip(s), with prior approval by the Company’s Senior
Vice President of Human Resources.


3.    The Company will pay for the reasonable and customary expenses of moving
Executive’s household belongings. Executive shall use Paragon Relocation for
such purposes and the Company will be directly billed for those expenses,
including moving household goods from Aspen, CO and Austin, TX.


(ii)Executive shall be obligated to reimburse the Company for all relocation
amounts paid to Executive under this Section 3(e) in the event that Executive
resigns from his employment (without “Good Reason”) or the Company terminates
Executive’s employment for “Cause” before the second anniversary of the
Employment Start Date. Executive will authorize the Company to withhold any
amounts due from his paycheck if reimbursement is necessary, consistent with
legal requirements.


(iii) In the event that Executive’s employment is terminated on or before
October 31, 2019, under circumstances making him eligible for severance benefits
under the Section 16 Severance Plan, then as additional severance benefits,
conditioned upon Executive’s execution of a release of claims as otherwise
required under the Section 16 Severance Plan, which shall be substantially in
the form of the Release described in Section 8(a) of this Agreement, and the
other terms and conditions applicable to Executive’s receipt of severance
benefits under such Plan, Executive will be eligible for reimbursement by the
Company for any loss incurred in the sale of Executive’s primary North Carolina
residence following the Termination Date in the amount equal to the greater of
(x) the fair market value of such residence as determined by the Company’s third
party relocation service, or (y) the purchase price of such residence and the


4

--------------------------------------------------------------------------------





documented cost of any capital improvements made to the such residence made by
Executive, over (z) the net sale price received by Executive (“Loss on Sale
Severance Benefits”). Such amount shall be paid to Executive in lump sum (less
applicable withholdings) within two and one-half months following the sale of
the residence, except as provided in Section 7(b) below.


(f)    Reimbursement of Attorneys’ Fees. The Company will reimburse Executive
for his reasonable attorneys’ fees incurred in connection with the preparation
and negotiation of this Agreement, as well as in assuring the Company as to
understanding his obligations hereunder, up to a maximum of $30,000. Such amount
will be paid within thirty (30) days of Executive’s submission of acceptable
documentation of such fees following execution of this Agreement, but in no
event later than December 31, 2017.


4.Employee Benefits. Executive will be eligible to participate in all Company
employee benefit plans, policies, and arrangements that are applicable to other
executive officers of the Company in accordance with the terms of such plans,
policies, and arrangements as may exist from time to time.


5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy for senior executives as in effect from
time to time. To the extent that any such reimbursement does not qualify for
exclusion from Federal income taxation, the Company will make the reimbursement
only if the corresponding expense is incurred during the term of this Agreement
and the reimbursement is made on or before the last day of the calendar year
following the calendar year in which the expense is incurred, the amount of
expenses eligible for such reimbursement during a calendar year will not affect
the amount of expenses eligible for such reimbursement in another calendar year,
and the right to such reimbursement is not subject to liquidation or exchange
for another benefit from the Company.


6.Termination of Employment. In the event of Executive’s Termination of
Employment with the Company for any reason, Executive will be entitled to any
(a) unpaid Base Salary accrued up to the date of such Termination of Employment
(the “Termination Date”) paid in accordance with the schedule specified in
Section 3(a) above, (b) any incentive compensation that is earned as of
Executive’s Termination Date in accordance with the terms and conditions of the
applicable incentive plan or arrangement but has not yet been paid, which
amount, if any, will be paid in accordance with the terms and conditions of the
applicable incentive arrangement, (c) pay for accrued but unused vacation that
the Company is legally obligated to pay Executive, which amount will be paid in
the first regular payroll cycle occurring after the Termination Date, except as
provided in Section 7(b) below, (d) benefits or compensation as provided under
the terms of any employee benefit and compensation agreements or plans
applicable to Executive, (e) unreimbursed business expenses required to be
reimbursed to Executive, which amount, if any, will be paid in accordance with
Section 5 above, and (f) rights to indemnification Executive may have under the
Company’s Articles of Incorporation, Bylaws, this Agreement, or a separate
indemnification agreement, as applicable. In addition, if during the Employment
Term, the Termination of Employment is initiated by the Company without Cause or
by Executive for Good Reason, and the Termination of Employment is In Connection
with a Change in Control, Executive will be entitled to the amounts and benefits
specified in Section 7(a) below. If, however, during


5

--------------------------------------------------------------------------------







the Employment Term, the Termination of Employment is initiated by the Company
with Cause or by Executive not for Good Reason, or the Termination of Employment
is not In Connection with a Change in Control, Executive will be entitled only
to those amounts and benefits, if any, specified in this Section 6, in Section
7(d) below, and such additional amounts, if any, provided under the Company’s
Section 16 Severance Plan; provided, however, that the definition of “Good
Reason” under this Agreement shall supersede and replace that definition under
the Section 16 Severance Plan. For purposes of clarity, a Termination of
Employment initiated by the Company without Cause or by the Executive for Good
Reason in connection with a sale of assets constituting a Change in Control in
which the Successor does not assume the Company’s obligations under this
Agreement, will constitute a Termination of Employment In Connection with a
Change in Control for which Executive will be entitled to the amounts and
benefits specified in Section 7(a) below.


7.Severance.


(a)Change in Control Benefits. If Executive’s Termination of Employment is
initiated by the Company without Cause or by Executive for Good Reason during
the Employment Term, and if, but only if, the Termination of Employment during
the Employment Term is In Connection with a Change in Control (but not by the
Company in connection with the death or LTD Disability of Executive or in
connection with a sale of assets constituting a Change in Control in which the
Successor employs Executive and assumes the Company’s obligations under this
Agreement), then, subject to Sections 7(b) and 8, Executive will receive:


(i)continued payment of Base Salary for twenty-four (24) months (less applicable
withholdings), paid in accordance with the schedule specified in Section 3(a)
above, but commencing within no more than sixty (60) days following the
Termination Date; provided, however, that if the 60-day period spans two
calendar years, the payments will commence in the second calendar year, except
as provided in Section 7(b) below, with the first payment to include any
installment payments that would have been made had a delay not occurred;


(ii)a lump sum payment equal to two times Executive’s target annual incentive
award (less applicable withholdings) for the fiscal year in which the
Termination Date occurs, paid within two-and-one-half-months following the
Termination Date, except as provided in Section 7(b) below;


(iii)a lump sum payment equal to twenty four (24) multiplied by the COBRA
premium in effect for the type of medical, dental and vision coverage in effect
for Executive (e.g., family coverage vs. employee-only coverage) at the time of
Executive’s Termination of Employment (less applicable withholdings), paid
within two-and-one-half-months following the Termination Date, except as
provided in Section 7(b) below;


(iv)full accelerated vesting as of the Termination Date with respect to
Executive’s then outstanding, unvested stock options, time-vested restricted
stock awards and other equity awards that vest solely based on the passage of
time;


6

--------------------------------------------------------------------------------





(v)full accelerated vesting with respect to Executive’s then outstanding,
unvested performance based stock units as of the Termination Date, with all
performance objectives deemed to have been satisfied at the target level;


(vi)subject to execution by Executive of a supplemental Release as described in
Section 8(a), reimbursement by the Company for any loss incurred in the sale of
Executive’s primary North Carolina residence following the Termination Date,
calculated in accordance with the Loss on Sale Severance Benefits set forth in
Section 3(e)(iii) above. Such amount shall be paid to Executive in lump sum
(less applicable withholdings) within two-and-one-half-months following the sale
of the residence, except as provided in Section 7(b) below.


A termination for “Good Reason” has not occurred and is not and may not be
triggered (either at the time of consummation of the transaction or within the
timeframes specified in the definition of “In Connection with a Change in
Control”) by a transaction that would constitute (i) the initial public offering
of the stock of a Business Unit of the Company; or (ii) the sale, transfer or
other disposition of a substantial portion of the stock or assets of a Business
Unit or a similar transaction unless the Board, in each case, in its sole
discretion, has determined such transaction to constitute a Change in Control.


(b)Section 409A Payment Provisions; Possible Payment Delay in Event Executive is
a Specified Employee. The parties intend that no payments or benefits hereunder
shall constitute non-qualified deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (collectively, “Section 409A”) and all provisions of
this Agreement shall be construed in a manner consistent with such intention. In
addition, the parties intend that any payment qualifying for a Section 409A
exemption be treated as such to the maximum extent permitted by law. For
purposes of Section 409A, each installment payment of severance benefits and any
other payment made as part of a series of installment payments hereunder shall
be considered a separate and distinct payment; all payments specified in
Sections 7(a) above made through the date that is 2-½ months following the later
of the last day of the calendar year containing the Termination Date and the
last day of the Company’s fiscal year containing the Termination Date (the
“Short-Term Deferral Deadline”) are intended to be exempt from Section 409A
under the short-term deferral rule; all such payments made after the Short Term
Deferral Deadline are intended to be exempt from Section 409A under the
severance pay exemption specified in Treasury Regulation §1.409A- 1(b)(9)(iii)
(the “Severance Pay Exemption”); in the event that Executive is a Specified
Employee on the Termination Date, all such payments made after the Short Term
Deferral Deadline, that exceed the limits of the Severance Pay Exemption, and
that would be paid earlier than the Six-Month Delay Payment Date will be delayed
until the Six-Month Delay Payment Date to the extent required to satisfy
Subsection 409A(a)(2)(B)(i) of the Code; on that date, the Company will pay
Executive a lump sum consisting of all payments that would have been paid to
Executive prior to the Six-Month Delay Payment Date had Executive not been a
Specified Employee, increased for interest at the short-term Federal rate in
effect on the Termination Date for the period beginning on the date each
component of such lump sum would have been paid had Executive not been a
Specified Employee and ending on the Six-Month Delay Payment Date; however, if
Executive dies after the Termination Date but before such lump sum payment is
made, it will be paid to Executive’s estate without regard to any six-month
delay that otherwise applies to Specified Employees.


7

--------------------------------------------------------------------------------







(c)Parachute Payment Limitation. In the event amounts payable under this
Agreement or otherwise are contingent on a Change in Control for purposes of
Section 280G of the Code, and it is determined by a public accounting firm or
legal counsel authorized to practice before the Internal Revenue Service
selected by the Company that any payment or benefit made or provided to
Executive in connection with this Agreement or otherwise (collectively, a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Parachute Tax”), the Payments under this Agreement shall be payable
in full or, if applicable, in such lesser amount which would result in no
portion of such Payments being subject to the Parachute Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Parachute Tax, results in Executive’s receipt, on an
after-tax basis, of the greatest amount of Payments under this Agreement.  If
Payments are reduced pursuant to this paragraph, cash severance payments under
Section 7(a) shall first be reduced, and the other benefits under this Agreement
shall thereafter be reduced, to the extent necessary so that no portion of the
Payments is subject to the Parachute Tax.


(d)Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then, except as
provided in Section 6, (i) all further vesting of Executive’s outstanding equity
awards will terminate immediately, and Executive’s outstanding equity awards
will terminate in accordance with the terms and conditions of the applicable
award agreement(s); (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately; and (iii) Executive will be
entitled to receive benefits, including severance benefits, only in accordance
with the Company’s then established plans, programs, and practices other than
this Agreement.


(e)Termination due to Death or LTD Disability. If Executive’s employment is
terminated by reason of Executive’s death or LTD Disability, then, except as
otherwise provided in this Agreement, (i) Executive’s outstanding equity awards
will vest and terminate in accordance with the terms and conditions of the
applicable award agreement(s), including the provision of Sections 3(c) and (d)
of this Agreement; (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately, and (iii) Executive will be entitled to
receive benefits, including severance benefits, only in accordance with the
Company’s then established plans, programs, and practices other than this
Agreement.


(f)Sole Right to Severance In Connection with a Change in Control. This
Agreement is intended to represent Executive’s sole entitlement to severance
payments and benefits in connection with a termination of Executive’s employment
In Connection with a Change in Control, except for such payments and benefits to
which Executive would be entitled as an employee of the Company in the absence
of this Agreement; provided, however, that the severance benefits under this
Agreement are in lieu of any other severance benefits that Executive would have
been eligible to receive under the Company’s Section 16 Severance Plan. For
clarity, if the eligibility requirements are otherwise met, Executive may only
be entitled to severance benefits under this Agreement or the Section 16
Severance Plan, but not both.




8

--------------------------------------------------------------------------------





8.Conditions to Receipt of Severance; No Duty to Mitigate.


(a)Separation Agreement and Release of Claims. The receipt of any severance
benefits pursuant to Section 7 will be subject to Executive signing and not
revoking a release of claims in substantially the form attached as Exhibit A,
but with any appropriate modifications, reflecting changes in applicable law, as
are necessary or appropriate to provide the Company with the protection it would
have if the release were executed as of the Effective Date (the “Release”). In
the event that severance payments under Section 7(a)(vi) become due and payable
more than three (3) months after a Release was executed, then Executive will be
required to execute a supplemental Release, generally in the form of Exhibit A,
but modified to reflect the nature of the applicable severance benefits. No
severance will be paid or provided unless and until the applicable Release
required is timely executed and returned by Executive to the Company, it becomes
effective, and has not been timely revoked in accordance with the terms thereof
prior to the date on which the applicable severance payments are required to
commence under Section 7. The Company will provide the applicable Release to
Executive within five (5) days of the Termination Date for benefits due under
Section 7(a)(i) - (v), and within ten (10) days of Executive’s written
notification to the Company of the closing, for benefits due under Section
7(a)(vi), and in each case, Executive must execute it within the time period
specified in the Release (which shall not be longer than forty-five (45) days
from the date of receipt).


(b)Nondisparagement. As a condition to receipt of severance, during the
Employment Term and for the longer of (i) twelve (12) months thereafter or (ii)
the Continuance Period (defined in Section 9(o) below), Executive will not
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company, its directors, or its officers. In exchange, the Company
will take steps to ensure that its executive officers and directors, during the
same period, will not knowingly make inaccurate statements about Executive that
are disparaging or derogatory statements. The foregoing restrictions will not
apply to any statements that are made truthfully in response to a subpoena or
other compulsory legal process. In addition, notwithstanding any provision in
this Agreement or in any other agreement between Executive and the Company,
nothing prohibits or restricts Executive from filing a charge or complaint with
any federal or state regulatory authority (“Government Agencies”). Executive
further understands that this Agreement does not limit Executive's or the
Company’s ability to communicate with any securities regulatory agency or
authority/Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any securities regulatory agency or
authority/Government Agency in connection with reporting a possible securities
law violation without notice to the Company. Nothing in this Agreement or any
other agreement limits Executive’s right to receive an award for information
provided to any Government Agencies/the SEC staff or any other securities
regulatory agency or authority.


(c)Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement as amended by this Agreement.


(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.




9

--------------------------------------------------------------------------------





(e)Generally Disabled; LTD Disability. The provisions of this Section 8(e) will
control in the event of conflict between this Section 8(e) and any other
language in this Agreement. If Executive becomes Generally Disabled during the
Employment Term, the Company will not be in breach of this Agreement and
Executive will not be entitled to severance pursuant to Section 7(a) on account
of the Company, in its sole discretion, taking any action that would otherwise
be considered Good Reason under Section 9(i) below provided that such action
remains in effect only for so long as Executive remains Generally Disabled. If
Executive is Generally Disabled during the Employment Term for more than
ninety-one (91) days (whether or not consecutive) in a rolling twelve (12) month
period, the Company will not be in breach of this Agreement and Executive will
not be entitled to severance per Section 8(a) on account of the Company
permanently taking any action that would otherwise be considered Good Reason
under Section 10(i) below. If Executive is Generally Disabled and the Company
terminates Executive’s employment without Cause prior to the date that he is
determined to have an LTD Disability, such termination will be considered
Termination of Employment by the Company without Cause for purposes of Section
7(a) of this Agreement. If Executive ceases to be Generally Disabled before
Executive’s employment is terminated by reason of LTD Disability, subject to the
notice and cure provisions in Section 9(i), for purposes of Section 7(a) of this
Agreement Executive will have the right to terminate Executive’s employment for
Good Reason (if the Termination of Employment is In Connection with a Change in
Control) on account of any event or circumstances that occurred while Executive
was Generally Disabled that would otherwise have constituted Good Reason except
for the provisions of this Section 8(e) unless such event or circumstances has
already been cured by the Company or consented to by Executive. Notwithstanding
any language herein to the contrary, nothing in this paragraph creates a right
to severance benefits other than if Executive’s Termination of Employment during
the Employment Term is In Connection with a Change in Control.


9.Definitions.


(a)Act. For purposes of this Agreement, “Act” means the Securities Exchange Act
of 1934, as now in effect or as hereafter amended.


(b)Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to the Termination Date provide Executive, Executive’s
spouse, and/or Executive’s eligible dependents with medical, dental, or vision
benefits. The term “Benefit Plans” does not include plans, policies, or
arrangements providing for any other type of benefit (including, but not by way
of limitation, financial counseling, disability, life insurance, or retirement
benefits).


(c)Business Unit. For purposes of this Agreement, “Business Unit” shall mean a
subsidiary or a business division or business segment of the Company. For the
avoidance of doubt, a Change in Control pursuant to Section 9(e)(vi) shall not
apply to Executive.


(d)Cause. For purposes of this Agreement and all other agreements, plans and
programs, which shall be deemed amended to the extent, if any, inconsistent,
“Cause” means (i) Executive’s willful and continued failure to substantially
perform the reasonable and lawful duties and responsibilities of Executive’s
position that is not corrected after one written warning detailing the concerns
and offering Executive a reasonable period of time to cure; (ii) any material
and


10

--------------------------------------------------------------------------------





willful violation of any federal or state law by Executive in connection with
Executive’s responsibilities as an employee of the Company; (iii) any act of
personal dishonesty taken by Executive in connection with Executive’s
responsibilities as an employee of the Company with the intention or reasonable
expectation that such may result in personal enrichment of Executive; (iv)
Executive’s conviction of, or plea of nolo contendere to, or grant of prayer of
judgment continued with respect to, a felony that the Board reasonably believes
has had or will have a material detrimental effect on the Company’s reputation
or business; or (v) Executive materially breaching Executive’s Confidential
Information Agreement as modified by this Agreement, which breach is (if capable
of cure in the reasonable and good faith judgment of the Board) not cured within
thirty (30) days after the Company delivers written notice to Executive of the
breach.


(e)Change in Control. For purposes of this Agreement, a “Change in Control” will
be deemed to have occurred upon the happening of any of the following events:


(i)Any “Person” as defined in Section 3(a)(9) of the Act, including a “group”
(as that term is used in Sections 13(d)(3) and 14(d)(2) of the Act), but
excluding the Cree Entities and any employee benefit plan sponsored or
maintained by the Cree Entities (including any trustee of such plan acting as
trustee), who together with its “affiliates” and “associates” (as those terms
are defined in Rule 12b-2 under the Act) becomes the “Beneficial Owner” (within
the meaning of Rule 13d-3 under the Act) of more than 50% of the
then-outstanding shares of common stock of the Company or the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of its directors. For purposes of calculating the
number of shares or voting power held by such Person and its affiliates and
associates under this clause (i), there shall be excluded any securities
acquired by such Person or its affiliates or associates directly from the Cree
Entities.


(ii)A sale or other disposition of all or substantially all of the Company’s
assets is consummated, other than such a sale or disposition that would not have
constituted a Change of Control under clause (iv) below had it been structured
as a merger or consolidation.


(iii)The shareholders of the Company approve a definitive agreement or plan to
liquidate the Company.


(iv)A merger or consolidation of the Company with and into another entity is
consummated, unless immediately following such transaction (1) more than 50% of
the members of the governing body of the surviving entity were Incumbent
Directors (as defined in clause (v) below) at the time of execution of the
initial agreement providing for such transaction, (2) no “Person” (as defined in
clause (i) above), together with its “affiliates” and “associates” (as defined
in clause(i) above), is the “Beneficial Owner” (as defined in clause (i) above),
directly or indirectly, of more than 50% of the then-outstanding equity
interests of the surviving entity or the combined voting power of the
then-outstanding equity interests of the surviving entity entitled to vote
generally in the election of members of its governing body, and (3) more than
50% of the then-outstanding equity


11

--------------------------------------------------------------------------------





interests of the surviving entity and the combined voting power of the
then-outstanding equity interests of the surviving entity entitled to vote
generally in the election of members of its governing body is “Beneficially
Owned”, directly or indirectly, by all or substantially all of the individuals
and entities who were the “Beneficial Owners” of the shares of common stock of
the Company immediately prior to such transaction in substantially the same
proportions as their ownership immediately prior to such transaction.


(v)During any period of 24 consecutive months during the Employment Term, the
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 24 month period shall be deemed to have
satisfied such 24 month requirement, and be an Incumbent Director, if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually, because they were directors at the beginning of such 24 month
period, or by prior operation of this clause (v), but excluding for this purpose
any such individual whose initial assumption of office is in connection with an
actual or threatened election context subject to Rule 14a-11 of Regulation 14A
promulgated under the Act or other actual or threatened solicitation of proxies
or consents by or on behalf of a “Person” (as defined in clause(i) above) other
than the Board.


(vi)The sale, transfer or other disposition of a substantial portion of the
stock or assets of the Company, or of a Business Unit or a similar transaction
as the Board, in each case, in its sole discretion, may determine to be a Change
in Control; provided, however, that the term “Change in Control” shall not
include (i) a transaction the sole purpose of which is to change the state of
the Company’s incorporation; or (ii) the initial public offering of the stock of
a Business Unit of the Company, and any subsequent sell down of the stock of the
Business Unit by the Company.


(f)Confidential Information Agreement. For purposes of this Agreement,
“Confidential Information Agreement” shall refer to the version of Employee
Agreement Regarding Confidential Information, Intellectual Property, and
Noncompetition in effect for Executive as of the relevant date; provided that,
with respect to Executive’s post-termination obligations, it shall refer to the
version of such agreement in effect as of Executive’s Termination Date.
Executive agrees that the terms of the Confidential Information Agreement are
hereby amended to provide as follows: (i) in the event that Executive is
entitled to Change in Control Severance Benefits under Section 8(a) this
Agreement, the post-separation restrictive period set forth in Section 4(d) of
the Confidential Information Agreement shall be extended until the end of the
twenty four (24) month period following the Termination Date, and (ii) in the
event that Executive is entitled to severance benefits under the Section 16
Severance Plan, or any other plan of the Company, then the post-separation
restrictive period set forth in Section 4(d) of the Confidential Information
Agreement shall be extended until the end of the eighteen (18) month period
following the Termination Date, or the period used to calculate continued salary
payments, whichever period is longer.




12

--------------------------------------------------------------------------------





(g)Cree Entities. For purposes of this Agreement, “Cree Entities” means the
Company and its successors and assigns as well as any corporation which is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h) of the Code) which includes the Company;
any trade or business (whether or not incorporated) which is under common
control (as defined in Section 414(c) of the Code, as modified by Section 415(h)
of the Code) with the Company; any organization (whether or not incorporated)
which is a member of an affiliated service group (as defined in Section 414(m)
of the Code) which includes the Company; and any other entity required to be
aggregated with the Company pursuant to regulations under Section 414(o) of the
Code.


(h)Generally Disabled. For purposes of this Agreement, “Generally Disabled”
means that Executive is unable, with reasonable accommodation, to perform the
material and substantial duties of Executive’s position due to illness or injury
or physical or mental incapacity as determined by the Committee consistent with
its obligations to the Company’s shareholders.


(i)Good Reason. For purposes of this Agreement, except as provided in Section
8(e) above, “Good Reason” means the occurrence of any of the following, without
Executive’s consent and not due to Cause, within the timeframes specified in the
definition of “In Connection with a Change in Control”: (i) a material reduction
in Executive’s authority, duties or responsibilities, including removal from, or
a failure to elect Executive to, the Board; (ii) a material reduction in
Executive’s base salary or target annual and long-term incentive compensation,
other than a one-time reduction in either case that also is applied to
substantially all other executive officers of the Company, provided that
Executive’s reduction is substantially proportionate to the reduction applied to
substantially all other executive officers; (iii) the Company requiring
Executive to report to anyone other than the Board; or (iv) the Company
requiring Executive to relocate Executive’s principal place of business or the
Company relocating its headquarters, in either case to a facility or location
outside of a thirty-five (35) mile radius (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Section 409A of the Code) from Executive’s current
principal place of employment; provided, however, that Executive will only have
Good Reason if he provides notice to the Board of Directors of the existence of
the event or circumstances constituting Good Reason specified in any of the
preceding clauses within ninety (90) days of the initial existence of such event
or circumstances and if such event or circumstances is not cured within thirty
(30) days after Executive gives such written notice. If Executive initiates
Termination of Employment for Good Reason, the actual Termination of Employment
must occur within thirty (30) days after expiration of the cure period.
Executive’s failure to timely give notice of the occurrence of a specific event
that would otherwise constitute Good Reason will not constitute a waiver of
Executive’s right to give notice of any new subsequent event that would
constitute Good Reason that occurs after such prior event (regardless of whether
the new subsequent event is of the same or different nature as the preceding
event). Executive’s actions approving in writing (or by such other means as is
reliable and verifiable) any change, reduction, requirement or occurrence (that
otherwise may be considered Good Reason) in Executive’s role as an officer of
the Company will be considered consent for the purposes of this Good Reason
definition.


(j)In Connection with a Change in Control. For purposes of this Agreement, a
Termination of Employment with the Company is “In Connection with a Change in
Control” if


13

--------------------------------------------------------------------------------





Executive incurs a Termination of Employment during the Employment Term either
within (i) the period of time between the commencement of a tender offer or the
Company and another party entering into a written agreement that contemplates a
transaction the consummation of either of which would result in a Change in
Control as defined in Subsections (i), (ii), (iv), (v) or (vi) of such
definition and the occurrence of either the resulting Change in Control or the
termination or expiration of the tender offer or the written agreement without
the occurrence of a Change in Control, or (ii) twenty four (24) months following
a Change in Control (including without limitation a resulting Change in Control
as described in the preceding clause (i)).


(k)LTD Disability. For purposes of this Agreement, “LTD Disability” will mean
that Executive is “Partially Disabled” or “Totally Disabled” within the meaning
of the Company’s current long-term disability plan (or such similar term or
terms in any long-term disability plan of the Company that replaces its current
long-term disability plan) and has satisfied the elimination period for benefits
eligibility under such plan.


(l)Six-Month Delay Payment Date. For purposes of this Agreement, “Six-Month
Delay Payment Date” means the payment date associated with the first regular
payroll cycle after passage of six months following the Termination Date.


(m)Specified Employee. For purposes of this Agreement, “Specified Employee” will
have the meaning prescribed by Subsection 409A(a)(2)(B)(i) of the Code, as such
meaning may be amended from time to time.     


(n)Termination of Employment. For purposes of this Agreement, “Termination of
Employment” will have the meaning as prescribed by Treasury Regulation §
1.409A-1(h)(1)(ii), as such meaning may be amended from time to time.


(o)Continuance Period. For purposes of this Agreement, “Continuance Period”
means the period of time beginning on the Termination Date and ending on the
date twenty-four (24) months following the Termination Date. Notwithstanding the
preceding sentence, in the event of a termination of Executive’s employment
where Executive is not entitled to severance under Section 8(a), the Continuance
Period shall be of no duration.


10.Tax Treatment; Section 409A Compliance. Executive acknowledges and agrees
that the Company has made no representations as to the tax treatment of the
compensation and benefits provided pursuant to this Agreement. This Agreement is
designed with the intent that all payments hereunder shall either be exempt from
or in compliance with the requirements of Section 409A, and the Agreement shall
be interpreted in a manner consistent with that intent. The parties agree to
work together to effectuate the intent of this provision, including but not
limited to revising the timing and/or form of any payment hereunder as may be
permitted by and necessary to ensure the terms and conditions applicable to such
payments comply with Section 409A.


11.Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Articles of Incorporation, and applicable policies of insurance, with such
indemnification to be on terms determined by the Board or any of its committees,
but on terms no less favorable than provided to


14

--------------------------------------------------------------------------------





any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.


12.Executive’s Representations. Executive represents and warrants that his
employment and obligations under this Agreement will not: (i) breach any duty or
obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom. During Executive’s employment by the
Company, Executive will not improperly use or disclose any confidential
information, if any, of any former employer or any other person to whom
Executive has an obligation of confidentiality. For the avoidance of doubt,
Executive has disclosed to the Company the obligations and restrictions under
his former employment agreement of May 31, 2012 with Freescale, Ltd., and the
parties hereto agree that no violation will occur by entering into this
Agreement nor will his employment hereunder require him to do so.


13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any Successor of the Company. Any such Successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “Successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.


14.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one business day after being sent
overnight by a well-established commercial overnight service, or (c) four days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties or their successors at the following
addresses, or at such other addresses as the parties may later designate in
writing:
If to the Company:


Attn: Senior Vice President, Human Resources
Cree, Inc.
4600 Silicon Drive
Durham, NC 27703
If to Executive:
at the last residential address known by the Company.


15.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.


15

--------------------------------------------------------------------------------







16.Arbitration. The Company and Executive agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation, and any of the
matters herein released, will be subject to binding arbitration in Durham, North
Carolina before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the North Carolina
Rules of Civil Procedure. The Company and Executive agree that the prevailing
party in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Company and
Executive hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Company and Executive and the
subject matter of their dispute relating to Executive’s obligations under this
Agreement and the Confidential Information Agreement.


17.Expenses of Enforcement. In the event of a dispute relating to this Agreement
arising during the term of Executive’s employment with the Company or within
three (3) years following the termination of this Agreement, the Company will
reimburse Executive’s fees and expenses as incurred quarterly, including
reasonable attorneys’ fees and expenses, in connection with such dispute,
provided that (i) Executive provides the Company with written documentation
substantiating the amount of such fees and expenses, and (ii) Executive prevails
on at least one material issue in such dispute or an arbitrator does not
determine that Executive’s legal positions were frivolous or without legal
foundation. The Company will make such reimbursement payments quarterly based on
the written substantiation documentation submitted by Executive to the Company
during the prior quarter; in no event will any reimbursement be made later than
the end of the calendar year next following the calendar year in which the
expense was incurred by Executive; Executive must provide such written
substantiation in time for the Company to make such reimbursement by such
deadline. In the event Executive does not so prevail or in the event of a
determination by the arbitrator that Executive’s legal positions were frivolous
or without legal foundation (in either case, a “Resolution”), Executive will
repay to the Company any amounts previously reimbursed by it and Executive will
reimburse the Company for its fees and expenses, including reasonable attorneys’
fees, incurred in connection with the dispute, both within a reasonable period
of time not to exceed sixty (60) days following the date of the Resolution. The
amount of expenses eligible for reimbursement under this Section 17 during a
calendar year will not affect the amount of expenses eligible for reimbursement
under this Section 17 in another calendar year, and the right to such
reimbursement is not subject to liquidation or exchange for another benefit from
the Company.


18.Integration. This Agreement, together with the Confidential Information
Agreement and the standard forms of equity award agreements and grant notices
that describe Executive’s outstanding equity awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing that is signed by duly authorized
representatives of the parties hereto.


16

--------------------------------------------------------------------------------







19.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


20.Survival. The Confidential Information Agreement, the Company’s and
Executive’s rights and responsibilities under Sections 6 through 23 will survive
the termination of this Agreement.


21.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


22.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


23.Governing Law. This Agreement will be governed by the laws of the State of
North Carolina (with the exception of its conflict of laws provision.


24.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


25.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


[Signatures on the following page]




17

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
 
 
 
 
 
 
 
 
 
CREE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Thomas H. Werner
 
Date:
 
9/22/17
Thomas H. Werner
 
 
 
 
Chair of the Compensation Committee of the
 
 
 
 
Board of Directors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GREGG LOWE:
 
 
 
 
 
 
 
 
 
 
 
/s/ Gregg Lowe
 
Date:
 
9/22/17
[Name]
 
 
 
 





























[Signature Page - Change in Control Agreement]








--------------------------------------------------------------------------------





Exhibit A
Change in Control Agreement


EXHIBIT A


GENERAL RELEASE AGREEMENT
RECITALS


This General Release Agreement (this “Release”) is made by and between Gregg
Lowe (“Executive”) and Cree, Inc. (the “Company”) (jointly referred to as the
“Parties”):
WHEREAS, the Company and Executive entered into a Change in Control Agreement
dated September __, 2017 (the “Change in Control Agreement”);
WHEREAS, the Company and Executive entered into an Executive Agreement Regarding
Confidential Information, Intellectual Property, and Noncompetition (as amended
by the Change in Control Agreement, the “Confidentiality Agreement”), dated
September __, 2017;
WHEREAS, the Company and Executive entered into [DESCRIBE EQUITY AWARD
AGREEMENTS_________________________ (collectively, the “Stock Agreements”)];
WHEREAS, Executive’s employment with the Company terminated on [DATE] (the
“Termination Date”), and Executive is required to execute this Release as a
condition of receiving any severance benefits under the Change in Control
Agreement;
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Executive may have
against the Company as defined herein, including, but not limited to, any and
all claims arising out of, or related to, Executive’s employment with, or
separation from, the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Consideration.


(a)Pursuant to the Section 8(a) of the Change in Control Agreement, Executive’s
receipt of severance benefits pursuant to Section 7(a) of the Change in Control
Agreement is subject to Executive executing and not revoking this Release. In
consideration of Executive executing and not revoking this Release, and subject
to Section 8 of the Change in Control Agreement, the Company agrees to pay (or
provide, as applicable) Executive the amounts and benefits specified in Section
7(a) of the Change in Control Agreement. Such severance benefits will be paid or
provided at the times and in the manner set forth in the Change in Control
Agreement. Executive acknowledges that he will not be entitled to any other
compensation or benefits, except as provided in Section 6 of the Change in
Control Agreement.






--------------------------------------------------------------------------------




(b)Equity. Executive acknowledges that as of the Termination Date, Executive’s
rights regarding equity will be subject to the terms and conditions of the Stock
Agreements and Sections 7 and 8 of the Change in Control Agreement.


(c)Benefits. Executive’s group health benefits will cease on [DATE], subject to
Executive’s right to continue his group health benefits under COBRA. Executive’s
participation in all other benefits and incidents of employment (including, but
not limited to, the accrual of vacation and paid time off, and the vesting of
stock options) ceased on the Termination Date.


2.Payment of Salary. Subject to Section 6 and Section 3(e)(iii) of the Change in
Control Agreement and Section 1 above, Executive acknowledges and represents
that Executive is not entitled to any additional salary, wages, bonuses, accrued
vacation, housing allowances, relocation costs, interest, severance, stock,
stock options, outplacement costs, fees, commissions or any other benefits and
compensation.


3.Confidential Information. Executive shall continue to comply with the terms
and conditions of the Confidentiality Agreement, as such agreement may be
amended by the Change in Control Agreement, and maintain the confidentiality of
all of the Company’s confidential and proprietary information. Executive also
shall return to the Company, or shall delete with the assistance of Company IT,
all of the Company’s property, including all confidential and proprietary
information, and all documents and information that Executive obtained in
connection with his employment with the Company, on or before the Effective Date
of this Release.


4.General Release of All Claims, Claims Not Released and Related Provisions.


(a)General Release of All Claims. Executive knowingly and voluntarily releases
and forever discharges Cree, its parent corporation, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and their current and
former employees, attorneys, officers, directors and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as "Releasees"), of and from any and
all claims, known and unknown, asserted or unasserted, which the Executive has
or may have against Releasees as of the date of execution of this Agreement and
General Release, including, but not limited to, any alleged violation of, or
claim under:


•
Title VII of the Civil Rights Act of 1964;



•
Sections 1981 through 1988 of Title 42 of the United States Code;



•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



•
The Immigration Reform and Control Act; The Americans with Disabilities Act of
1990; including the Americans with Disabilities Act Amendments Act;



2

--------------------------------------------------------------------------------






•
The Age Discrimination in Employment Act of 1967 (“ADEA”); The Worker Adjustment
and Retraining Notification Act;



•
The Fair Credit Reporting Act;



•
The Family and Medical Leave Act;



•
The Equal Pay Act;



•
any and all applicable state labor and employment laws;



•
any other federal, state or local law, rule, regulation, or ordinance;



•
any public policy, contract, tort, or common law of any state relating to
employment, including but not limited to claims for wrongful discharge,
defamation, invasion of privacy, infliction of emotional distress, negligence,
interference with contract; or any public policy, contract, tort, or common law;



•
or any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matter.



(b)Claims Not Released. Executive is not waiving any rights he/she may have to:
(a) his own employee benefits due under Cree’s health, welfare, or retirement
benefit plans as of the Termination Date; (b) benefits and/or the right to seek
benefits under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement; (d) enforce this Agreement; (e) rights to indemnification and related
insurance coverages, (f) rights as a shareholder of the Company, and/or (g)
challenge the validity of this Agreement.


(c)Governmental Agencies. Nothing in this Agreement prohibits or prevents
Executive from filing a charge with or participating, testifying, or assisting
in any investigation, hearing, whistleblower proceeding or other proceeding
before any federal, state, or local government agency (e.g. EEOC, NLRB, SEC.,
etc.), nor does anything in this Agreement preclude, prohibit, or otherwise
limit, in any way, Executive’s rights and abilities to contact, communicate
with, report matters to, or otherwise participate in any whistleblower program
administered by any such agencies.


(d)Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in Cree or any other Releasee identified in this Agreement is a party.


5.Acknowledgment of Waiver of Claims Under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or


3

--------------------------------------------------------------------------------




claims that may arise under the ADEA after the Effective Date of this Release.
Executive acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised by this writing that:


(a)he should consult with an attorney prior to executing this Release;


(b)he has up to twenty-one (21) days within which to consider this Release;


(c)he has seven (7) days following his execution of this Release to revoke this
Release; to revoke this Release, a notice of revocation must be delivered to Tom
Mathews within 7 days, at 4600 Silicon Drive, Durham, NC 27703;


(d)this ADEA waiver shall not be effective until the revocation period has
expired; and,


(e)nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.


6.Acknowledgments and Affirmations.


(a)Executive affirms that Executive has not filed, caused to be filed, or
presently is a party to any claim against Cree.


(b)Executive also affirms that Executive has received or has been promised
hereunder to receive all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled. Executive affirms that Executive
has been granted any leave to which Executive was entitled under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws. Executive further affirms that Executive has no known workplace injuries
or occupational diseases. Executive also affirms that Executive has not divulged
any proprietary or confidential information of Cree and will continue to
maintain the confidentiality of such information consistent with Cree’s policies
and Executive’s agreement(s) with Cree and/or common law.


(c)Executive further affirms that Executive is not aware of, nor has been
retaliated against for reporting any allegations of wrongdoing by Cree or its
officers, including any allegations of corporate fraud. Executive affirms that,
to the best of Executive’s knowledge, Cree has provided accurate and transparent
financial information to its shareholders and the public and abided by all
provisions of all applicable laws and regulations, including The Sarbanes-Oxley
Act of 2002. Both Parties acknowledge that this Agreement does not limit either
party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency.




4

--------------------------------------------------------------------------------




(d)Executive affirms that all of the Employer's decisions regarding Executive's
pay and benefits through the date of Executive's execution of this Agreement
were not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.


7.Confidentiality and Return of Property. Except as necessary under law, in a
judicial or administrative proceeding with subpoena power or applicable listing
standards,


(a)Executive agrees not to disclose any information regarding the underlying
facts leading up to or the existence or substance of this Agreement and General
Release, except to Executive’s spouse, tax or financial advisor, and/or an
attorney with whom Executive chooses to consult regarding Executive’s
consideration of this Agreement and General Release.


(b)Executive shall not at any time after Executive’s employment terminates
disclose, use or aid third parties in obtaining or using any confidential or
proprietary Company information or such information of its parents, subsidiaries
or affiliates. Confidential or proprietary information is information relating
to the Company, parent, subsidiaries or affiliates or any aspect of its business
which is not generally available to the public, the Company’s competitors, or
other third parties, or ascertainable through common sense or general business
or technical knowledge. Nothing in this Agreement shall relieve Executive from
any obligations under any previously executed confidentiality, proprietary
information, non-compete, non-solicitation or secrecy agreements.


(c)Executive affirms that Executive has returned, or deleted, all of Cree's
property, documents, and/or any confidential information in Executive’s
possession or control. All records, files or other materials maintained by or
under the control, custody or possession of the Company or its agents in their
capacity as such shall be and remain the Company’s property. Executive shall:
(i) return all Company property (including, but not limited to, credit cards;
keys; company car; cell phones; computer hardware and software; records, files,
documents, company manuals, and other documents in whatever form they exist,
whether electronic, hard copy or otherwise and all copies, notes or summaries
thereof) which Executive received in connection with Executive’s employment;
(ii) bring all such records, files, and other materials up to date before
returning them, if requested to do so; and (iii) fully cooperate with the
Company in winding up Executive’s work and transferring that work to those
individuals designated by the Company, if requested to do so.


(d)Executive also affirms that Executive is in possession of all of Executive’s
property that Executive had at Cree’s premises and that Cree is not in
possession of any of Executive’s property.


8.Non-Disparagement. Executive represents and warrants that since receiving this
Agreement, Executive has not (i) made, and going forward for the longer of 12
months or during the Continuance Period, as defined in the Change in Control
Agreement, will not knowingly make disparaging, defaming or derogatory remarks
about the Company or its products, services, business practices, directors,
officers, managers or employees to anyone; nor (ii) taken, and going forward
will not take, any action that may impair the relations between the Company and
its vendors,


5

--------------------------------------------------------------------------------




customers, employees, or agents or that may be detrimental to or interfere with,
the Company or its business. Executive understands and agrees that any breach of
this provision will result in irreparable damage to the company, justifying
injunctive relief, as well as recovery of other damages. Executive agrees to
direct any future employment reference requests to human resources, which will
confirm only Executive’s former title and dates of employment with Cree. The
Company will take steps to ensure that its executive officers and directors,
during the same period, will not knowingly make inaccurate statements about
Executive that are disparaging or derogatory.


9.Cooperation. Executive will reasonably cooperate with Releasees and their
counsel in connection with any past, current, or future investigation,
administrative or regulatory proceeding, or litigation relating to any matter in
which Executive was involved or of which Executive has knowledge as a result of
Executive’s employment with the any of the Releasees. Executive specifically
agrees to make himself/herself available at reasonable times and places to
assist the Releasees in the defense of any lawsuits or claims asserting claims
against any Releasee, including providing truthful and accurate information
and/or testimony.


10.Costs. The Parties shall each bear their own costs, expert fees, attorney
fees and other fees incurred in connection with the preparation of this Release.


11.Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Release, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration as described in
Section 16 of the Change in Control Agreement (but as adjusted to cover disputes
under this Release).


12.Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the state of North
Carolina.


13.Nonadmission of Wrongdoing. The Parties agree that neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind. Executive agrees to not seek reemployment with Cree,
because of, among other things, irreconcilable differences with Cree, unless
expressly requested to do so in writing by a Company officer.


14.Amendment. This Agreement and General Release may not be modified, altered or
changed except in writing and signed by both Parties wherein specific reference
is made to this Agreement and General Release.


15.Entire Agreement. This Release, the Change in Control Agreement, the
Confidentiality Agreement and the Stock Agreements represent the entire
agreement and understanding between the Company and Executive concerning the
subject matter of this Release and Executive’s relationship with the Company,
and supersede and replace any and all prior agreements and understandings
between the Parties concerning the subject matter of this Release and
Executive’s relationship with the Company.


6

--------------------------------------------------------------------------------






16. Additional Notices. Notwithstanding anything herein to the contrary, under
the federal defend trade secrets act of 2016, an individual may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret except pursuant to court order. Nothing herein is
intended, or should be construed, to affect the immunities created by the defend
trade secrets act of 2016.


These provisions are consistent with and do not supersede, conflict with, or
otherwise alter the employee obligations, rights, or liabilities created by
existing statute or Executive order relating to (1) classified information, (2)
communications to Congress, (3) the reporting to an Inspector General of a
violation of any law, rule, or regulation, or mismanagement, a gross waste of
funds, an abuse of authority, or a substantial and specific danger to public
health or safety, or (4) any other whistleblower protection. The definitions,
requirements, obligations, rights, sanctions, and liabilities created by
controlling Executive orders and statutory provisions are incorporated into this
agreement and are controlling.
    
The limitations in this or any other applicable Policy shall not contravene
requirements applicable to Standard Form 312, Form 4414, or any other form
issued by a Federal department or agency governing the nondisclosure of
classified information.


The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:


[Signatures on the following page]




7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Parties has executed this Release, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
 
 
 
CREE, INC.
 
 
 
 
 
 
By:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
GREGG LOWE
 
 
 
 
Date:
 
 

































































[Signature Page - General Release Agreement]


